        Case 1:18-cr-00601-PGG Document 539
                                        538 Filed 09/16/21
                                                   09/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        September 15, 2021

By ECF                                  MEMO ENDORSED
                                        The proposed schedule is approved. The pretrial conference
The Honorable Paul G. Gardephe          currently scheduled for September 29, 2021 is adjourned to
United States District Judge            October 4, 2021 at 10:00 a.m.
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:   United States v. Jean-Claude Okongo Landji and Jibril Adamu,
             S1 18 Cr. 601 (PGG)
                                                  September 16, 2021
Dear Judge Gardephe:

       On September 9, 2021 and September 14, 2021, the Court held a Kastigar hearing in the
above-captioned case. The parties jointly write to request that the defendant’s post-hearing brief
be due on September 21, 2021 and that the Government’s post-hearing brief be due on September
28, 2021.

        The parties’ pre-trial filings, including any motions in limine, are currently due on
September 16, 2021 and responses are due on September 20, 2021. (See dkt. no. 536). In light of
the post-hearing briefing, and in order to permit the parties adequate time to respond to any motions
in limine, the parties further jointly request that the deadline for responses be extended until
September 24, 2021.


                                                        Respectfully submitted,
                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  By:         /s/
                                                        Elinor Tarlow
                                                        Assistant United States Attorney
                                                        (212) 637-1036

cc:    Defense counsel (by ECF)
